DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 30th, 2021, has been entered. 
Upon entrance of the Amendment, claims 21-22, 26, and 28-34 were amended, claim 27 was cancelled, and claims 35-40 were added. Claims 18-26 and 28-40 are currently pending.
Claim 21, 26, 29, and 34 were rejected under 35 U.S.C. 112(b) as being indefinite. Claim 21, 26, 29, and 34 have been amended. The rejections of claim 21, 26, 29, and 34 under 35 U.S.C. 112(b) have been overcome and are withdrawn.
Reasons for Allowance
Claims 18-26 and 28-40 are allowed. The following is an examiner' s statement of reasons for allowance:
Claims 18-20 and 22-25 were indicated allowable in the previous Office Action. The reasons for allowance of claims 18-20 and 22-25 were also indicated in the previous Office Action.
Claim 31 has been rewritten in independent form including all of the limitations of the base claim 27. The reasons for allowance of claim 31 were indicated in the previous Office Action.
Claims 28-30, 32-34, and 38-40 are dependent from allowable claim 31, thus they are allowable.
Claims 35-37 are dependent from allowable claim 18, thus they are allowable.
Claims 21 and 26 are dependent from allowable claim 18, and have been amended to overcome the rejections under 35 U.S.C. 112(b), thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VU A VU/Primary Examiner, Art Unit 2828